
	

113 HR 2944 IH: Transportation Investment Generating Economic Recovery for Cities Underfunded Because of Size Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2944
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		Making supplemental appropriations for fiscal year 2014
		  for the TIGER discretionary grant program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Investment Generating
			 Economic Recovery for Cities Underfunded Because of Size Act of
			 2013 or the TIGER CUBS Act.
		2.Supplemental
			 appropriation for TIGER grantsThat the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for fiscal year
			 2014:
			Department of
		  Transportation
			Office of the
		  Secretary
			National
		  Infrastructure InvestmentsFor
		  an additional amount for National Infrastructure Investments in
		  accordance with the provisions under this heading in title I of division C of
		  Public Law 112–55, $500,000,000: Provided, That the amount
		  under this heading shall remain available until September 30, 2015:
		  Provided further, That not less than $100,000,000 of the funds
		  provided under this heading shall be for projects located in cities with
		  populations between 10,000 and 50,000: Provided further, That
		  for a project described in the preceding proviso, the minimum grant amount
		  shall be $2,000,000, and the Secretary of Transportation may provide a Federal
		  share of costs in excess of 80 percent: Provided further, That
		  the amount under this heading is designated by the Congress as an emergency
		  requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985, except that such amount shall be
		  available only if the President subsequently so designates such amount and
		  transmits such designation to the Congress.
			
